896 F.2d 1366Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frederick Kermit COATES, Plaintiff-Appellant,v.Lloyd WATERS, Warden of Maryland Correctional TrainingCenter;  Adjustment Hearing Officer Williams;John T. Scott, Officer;  Elmer Hutzell,Manager of Commissary, 3rd CO3, Defendants-Appellees.
No. 89-6778.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 19, 1989.Decided:  Feb. 12, 1990.

Frederick Kermit Coates, appellant pro se.
John Joseph Curran, Jr., Office of the Attorney General of Maryland, for appellees.
Before DONALD RUSSELL, WIDENER and SPROUSE, Circuit Judges.
PER CURIAM:


1
Frederick Kermit Coates noted this appeal outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1) and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.